Citation Nr: 0725885	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  05-08 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	 Service connection for a left ankle disability. 

2.	Service connection for a left knee disability.  

3.	Service connection for post-traumatic stress disorder 
(PTSD).  

4.	Service connection for neurological disorder (also claimed 
as depression and confusion) to include as due to undiagnosed 
illness.  

5.	Service connection for anxiety and panic attacks to 
include as due to undiagnosed illness.

6.	Service connection for psychopathic symptoms to include as 
due to undiagnosed illness.

7.	Service connection for cognitive difficulties to include 
as due to undiagnosed illness.  

8.	Service connection for blurry vision, burning eyes, to 
include as due to undiagnosed illness.

9.	Service connection for chronic fatigue syndrome to include 
as due to undiagnosed illness.

10.	Service connection for cardiac 
complications to include as due to undiagnosed illness.

11.	Service connection for severe 
allergic reaction to include as due to undiagnosed illness.

12.	Service connection for burning 
feet to include as due to undiagnosed illness.  

13.	Service connection for 
myositis to include as due to undiagnosed illness.  

14.	Service connection for 
headaches, severe cranial pain, to include as due to 
undiagnosed illness.  

15.	Service connection for benign 
prostatic hypertrophy to include as due to undiagnosed 
illness.

16.	Service connection for 
diarrhea to include as due to undiagnosed illness. 

17.	Service connection for a right 
elbow disability secondary to myositis.  




REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from April 1987 to August 
1987, and from December 1990 to March 1991.  The record 
indicates that the veteran also served with the army 
reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in May 2003 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The issues of service connection for left lower extremity 
disorders, for PTSD, for other psychiatric disorders claimed, 
and for blurry vision and burning eyes (Issues # 1 through 8) 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.	Chronic fatigue syndrome is not related to service.  

2.	Cardiac complications are not related to service.  

3.	A severe allergic reaction is not related to service.  

4.	Burning feet are not related to service.  

5.	A myositis disorder is not related to service.  

6.	A headache disorder with severe cranial pain is not 
related to service 

7.	Benign prostatic hypertrophy is not related to service.  

8.	Diarrhea is not related to service.  

9.	An elbow disorder is not related to service, or to a 
service-connected muscle-weakness disorder.      


CONCLUSIONS OF LAW

1.	Chronic fatigue syndrome was not incurred in or aggravated 
by service, nor may it be presumed related to service.  38 
U.S.C.A. §§ 1110, 1117, 1118 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.317 (2006).

2.	Cardiac complications were not incurred in or aggravated 
by service, nor may they be presumed related to service.  38 
U.S.C.A. §§ 1110, 1117, 1118 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.317 (2006).

3.	A severe allergic reaction was not incurred in or 
aggravated by service, nor may it be presumed related to 
service.  38 U.S.C.A. §§ 1110, 1117, 1118 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2006).

4.	Burning feet were not incurred in or aggravated by 
service, nor may they be presumed related to service.  38 
U.S.C.A. §§ 1110, 1117, 1118 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.317 (2006).

5.	A myositis disorder was not incurred in or aggravated by 
service, nor may it be presumed related to service.  38 
U.S.C.A. §§ 1110, 1117, 1118 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.317 (2006).

6.	A headache disorder with severe cranial pain was not 
incurred in or aggravated by service, nor may the headache 
disorder be presumed related to service.  38 U.S.C.A. §§ 
1110, 1117, 1118 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.317 (2006).

7.	Benign prostatic hypertrophy was not incurred in or 
aggravated by service, nor may it be presumed related to 
service.  38 U.S.C.A. §§ 1110, 1117, 1118 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2006).

8.	Diarrhea was not incurred in or aggravated by service, nor 
may it be presumed related to service.  38 U.S.C.A. §§ 1110, 
1117, 1118 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.317 (2006).

9.	A right elbow disorder was not incurred in or aggravated 
by active service, nor is it proximately due to or the result 
of a service-connected disorder.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§  3.303, 3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a number of 
disorders.  In the interest of clarity, the Board will 
initially discuss whether these claims have been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claims, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from the RO dated in June 2002 and August 2004.  38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159.  The RO informed the veteran of 
the service connection elements comprising his claims and the 
evidence needed to substantiate the claims.  The RO requested 
from the veteran relevant evidence, or information regarding 
evidence pertaining to the appeals which the RO should obtain 
(the Board also finds that the veteran was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claims).  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(veteran should be notified that he should submit any 
pertinent evidence in his possession).  The RO advised the 
veteran of the respective duties of the VA and of the veteran 
in obtaining evidence needed to substantiate his claims.  And 
the RO provided notification to the veteran in the June 2002 
letter before the initial adjudication of his claims in May 
2003.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (VCAA notice must be provided to a claimant before the 
initial unfavorable RO decision).  

The Board notes a deficiency with VCAA notification, however.  
The RO did not notify the veteran regarding disability 
ratings and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Nevertheless, the Board 
finds that any presumed prejudice incurred by the veteran as 
a result of this untimely notice has been rebutted by the 
record, and that proceeding with a final decision is 
appropriate here.  See Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007).  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328.  
As will be noted below, each of the claims adjudicated in 
this decision will be denied.  Therefore disability ratings 
and effective dates will not be assigned here.  As such, the 
lack of notice on such matters is harmless error.  Id.  In 
sum, the Board finds that VA satisfied VCAA notification 
requirements here, despite the lack of information regarding 
disability ratings and effective dates.  

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A.  The VCAA provides that the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary, as further 
defined by statute, to make a decision on the claim.  38 
U.S.C.A. § 5103A.  

In this matter, the RO obtained private, social security, VA, 
and service medical records relevant to the appeal.  The RO 
afforded the veteran the opportunity to testify before one or 
more hearings in order to voice his contentions.  And the RO 
obtained English translations of certain medical records in 
Polish.  But the veteran has not been provided with 
compensation medical examinations for the claims addressed in 
this decision.  Nevertheless, the Board finds this acceptable 
under the VCAA given the current state of the record.    

As noted, a VA medical examination and opinion is required 
only when a reasonable possibility exists that such 
assistance would aid in substantiating a claim.  38 U.S.C.A. 
§ 5103A; see Duenas v. Principi, 18 Vet. App. 512 (2004).  
The Court of Appeals of Veteran's Claims has recently held 
that the Secretary's duty to provide a medical examination is 
triggered where there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; and (3) an indication that 
the disability may be associated with the veteran's service; 
but (4) insufficient medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006). 

Here, no reasonable possibility exists that medical 
examination or opinion would assist the veteran in 
substantiating the service connection claims to be decided 
here.  Conducting medical examinations for purposes of 
rendering opinions would serve no purpose in this case.  

As for the service connection claims related to an 
undiagnosed illness (i.e., headaches, chronic fatigue 
syndrome, cardiac complications, severe allergic reaction, 
burning feet, myositis, benign prostatic hypertrophy, and 
diarrhea), the record indicates that the veteran did not 
serve in the Southwest Asia theater of operations during the 
Persian Gulf War.  Nor do the service medical records show 
any complaints, treatment, or diagnoses for these disorders.  
As for the veteran's secondary service connection claim for 
an elbow disorder due to muscle weakness, the Board notes 
that the veteran is not service connected for muscle weakness 
or myositis.  Moreover, the Board notes the absence in the 
service medical records of any mention of an elbow disorder.  

Given these facts, the Board finds that no reasonable 
possibility exists that medical examination and opinion would 
aid the veteran in substantiating the service connection 
claims at issue in this decision (but see remanded claims 
below).  See 38 U.S.C. § 5103A(d)(2) and 38 C.F.R. § 
3.159(c)(4)(i), Duenas and McLendon, both supra.  

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA.

II.  The Merits of the Claims for Service Connection  

The veteran claims that he has incurred many disorders as a 
result of undiagnosed illnesses gained from his claimed 
service in the Southwest Asia Theater of operations during 
the Persian Gulf War.  For the reasons set forth below, the 
Board disagrees with each the veteran's claims.    

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131 (2002); 38 C.F.R. § 3.303(a) 
(2005).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2005).  Certain conditions, 
such as arthritis, will be presumed to have been incurred in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs and symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs and symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, and menstrual disorders.  The 
illness must become manifest during either active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War or to a degree of 10 percent or more, under the 
appropriate diagnostic code of 38 C.F.R. Part 4, during a 
specific presumption period.  38 U.S.C.A. § 1117 (West 2002); 
38 C.F.R. § 3.317(a)(1) (2002); 66 Fed. Reg. 56614-56615 
(Nov. 9, 2001).

Further, by history, physical examination, and laboratory 
tests, the disability cannot be attributed to any known 
clinical diagnosis.  There must be objective signs that are 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  
There must be a minimum of a 6-month period of chronicity.  
There must be no affirmative evidence that relates the 
undiagnosed illness to a cause other than being in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If signs or 
symptoms have been medically attributed to a diagnosed rather 
than undiagnosed illness, the Persian Gulf War presumption of 
service connection does not apply.  VAOPGCPREC 8-98 (August 
3, 1998), published at 63 Fed. Reg. 56,703 (1998).

In this matter, two DD Forms 214 are included in the record.  
These DD Forms 214 confirm that the veteran served on active 
duty.  Neither DD Form 214 shows that the veteran served 
outside the United States during his periods of active duty, 
however.  In fact, no objective evidence of record - to 
include service personnel and service medical records 
obtained - confirms the veteran's claim to service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.  The Board notes the many post-service medical records 
and medical reports in the claims file that refer to service 
in the Persian Gulf.  But these records are based on the 
veteran's complaints and history, not on the objective 
evidence of record.  The Board notes moreover the RO's 
extensive efforts to ensure that the veteran's service and 
personnel records are contained within the claims file.  As 
this information clearly demonstrates that the veteran did 
not serve in the Southwest Asia theater of operations during 
the Persian Gulf War, his claims for presumptive service 
connection for chronic fatigue syndrome, cardiac 
complications, severe allergic reaction, burning feet, 
myositis, headaches, benign prostatic hypertrophy, and 
diarrhea must be denied under 38 C.F.R. § 3.317.     

Nevertheless, the veteran is not precluded from seeking and 
perhaps effecting direct service connection for these 
disorders.  38 C.F.R. § 3.303.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  To do so, the veteran must submit the 
following:  First, medical evidence of a current disability.  
Second, medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease.  And third, medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

After reviewing the evidence of record, the Board finds 
service connection unwarranted on a direct basis as well for 
chronic fatigue syndrome, cardiac complications, severe 
allergic reaction, burning feet, myositis, headaches, benign 
prostatic hypertrophy, and diarrhea.  

The Board notes the veteran's many complaints in the record 
for these disorders.  But the veteran's service medical 
records indicate no complaints, treatment, or diagnoses 
related to these disorders.  And post-service medical 
evidence pertaining to these disorders is dated well after 
service, or indicates no disorder.  In detailing this post-
service evidence, the Board will address each claim 
separately.

	Chronic Fatigue Syndrome

The earliest medical evidence indicating a potential disorder 
related to fatigue is found in an August 2000 VA treatment 
record which notes the veteran's complaints of drowsiness.  
No diagnosis was rendered for this complaint, and the record 
indicates no treatment was provided for this complaint.  The 
record then shows that, beginning in March 2001, the veteran 
expressly claimed symptoms associated with chronic fatigue 
syndrome.  For this claim therefore the earliest medical 
evidence addressing pertinent symptoms or even potential 
complaints associated with the disorder is dated over 9 years 
following service.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (the passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability is evidence against a claim of service 
connection).  The record does not indicate therefore a 
chronic in-service fatigue disorder, the development of such 
a disorder within one year of discharge from service, or a 
continuity of symptomatology indicative of such a disorder in 
the first several years following service.  38 C.F.R. §§ 
3.303(b), 3.307, 3.309; Pond, 12 Vet. App. at 346. 

	Cardiac Complications

The earliest medical evidence of symptoms that could 
potentially relate to a heart disorder is found in VA medical 
records dated in September 1998.  The records reflect the 
veteran's complaints of chest pressure.  In March 1999, the 
veteran's chest was found to be normal.  Subsequent VA 
medical treatment records reflect the veteran's continued 
complaints of chest pressure and pain.  For this claim, the 
earliest medical evidence addressing pertinent symptoms or 
even potential complaints associated with the disorder is 
dated over 7 years following service.  See Maxson, supra.  
The record does not indicate therefore a chronic in-service 
cardiac or chest disorder, the development of such a disorder 
within one year of discharge from service, or a continuity of 
symptomatology indicative of such a disorder in the first 
several years following service.  38 C.F.R. §§ 3.303(b), 
3.307, 3.309; Pond, 12 Vet. App. at 346. 

	Allergic Reaction 	

A VA medical treatment record dated in April 2002 indicates a 
diagnosis of allergic rhinitis.  No medical evidence dated 
prior to this date indicates any complaints, treatment, or 
diagnoses related to allergies.  Hence, the earliest medical 
evidence detailing pertinent symptoms or a disorder is dated 
over 11 years following service.  See Maxson, supra.  The 
record does not indicate therefore a chronic in-service 
allergic disorder, the development of such a disorder within 
one year of discharge from service, or a continuity of 
symptomatology indicative of such a disorder in the first 
several years following service.  38 C.F.R. §§ 3.303(b), 
3.307, 3.309; Pond, 12 Vet. App. at 346. 

	Burning Feet

The Board has found no medical evidence of record indicating 
complaints, treatment, or diagnoses for a disorder related to 
burning feet.  The Board notes VA medical treatment notes 
dated between 2003 and 2006 reflecting complaints of skin 
rash.  But these records do not refer to the feet.  Moreover, 
VA treatment records dated between 2003 and 2006 indicate 
that the veteran's lower extremities were found to be normal.  
The record does not indicate therefore a current burning foot 
disorder, a chronic in-service foot-burning disorder, the 
development of such a disorder within one year of discharge 
from service, or a continuity of symptomatology indicative of 
such a disorder in the first several years following service.  
38 C.F.R. §§ 3.303(b), 3.307, 3.309; Pond, 12 Vet. App. at 
346. 

	Myositis

The earliest medical evidence indicating a potential disorder 
related to myositis is found in a December 2000 VA treatment 
record which notes the veteran's complaints of generalized 
"arthritic pain."  Then, in April 2002, VA treatment 
records note complaints of muscle weakness and arthralgias.  
But no diagnoses are rendered in the record related to these 
complaints.  For this claim therefore the earliest medical 
evidence addressing pertinent symptoms or even potential 
complaints associated with the disorder is dated over 9 years 
following service.  See Maxson, supra.  The record does not 
indicate therefore a chronic myositis disorder, the 
development of such a disorder within one year of discharge 
from service, or a continuity of symptomatology indicative of 
such a disorder in the first several years following service.  
38 C.F.R. §§ 3.303(b), 3.307, 3.309; Pond, 12 Vet. App. at 
346. 


	Headaches

A private medical report dated in November 1993, which 
addresses the veteran's psychiatric status at that time, 
noted the veteran's complaints of headaches.  From that date 
until April 2000 the record is silent regarding complaints, 
treatment, or diagnoses for headaches or for headache 
disorders.  So for this claim, the earliest medical evidence 
of record addressing headaches is dated over two years 
following active service.  See Maxson, supra.  In sum, the 
record contains no medical evidence of a chronic in-service 
headache disorder, of the development of such a disorder 
within one year of discharge from service, or of a continuity 
of symptomatology (no documented complaints from November 
1993 to April 2000) indicative of such a disorder in the 
first several years following service.  As such, the record 
does not show that the veteran incurred a headache disorder 
during service.  38 C.F.R. §§ 3.303(b), 3.307, 3.309; Pond, 
12 Vet. App. at 346. 

	Benign Prostatic Hypertrophy and Diarrhea 

The record contains September 1989 medical records reflecting 
complaints of prostate enlargement and diarrhea.  These 
complaints occurred between the veteran's two periods of 
active service (i.e., between August 1987 and December 1990).  
But these complaints were not followed up by medical 
diagnoses of disorders related to the prostate or digestive 
system.  And the record indicates that the veteran did not 
again complain of a prostate problem until August 1998, over 
7 years after active service, or complain of diarrhea until 
May 2002, over 11 years after active service.  Hence, the 
record indicates a lack of continuity of symptomatology 
regarding diarrhea and prostate symptoms, in addition to a 
lack of in-service complaints, treatment, or diagnoses of 
these disorders.  See 38 C.F.R. § 3.303.  

The Board notes moreover that, for each of these claims, the 
veteran claimed service connection over 11 years after active 
service.  

Finally, the record is devoid of medical evidence of a nexus 
between the veteran's claimed disorders and service.  Pond, 
12 Vet. App. at 346.  

Given the absence of evidence of in-service injuries or of 
in-service chronic disorders, of a continuity of 
symptomatology of the claimed disorders following service, or 
of medical nexus evidence connecting the claimed service-
related disorders to the claimed current disorders, the 
veteran's claims (for chronic fatigue syndrome, cardiac 
complications, severe allergic reaction, burning feet, 
myositis, headaches, benign prostatic hypertrophy, and 
diarrhea) must necessarily fail on a direct service 
connection basis as well.  See 38 C.F.R. § 3.303; Pond, 12 
Vet. App. at 346.  
   
	Secondary Service Connection for a Right Elbow Disorder 

The veteran claims that muscle weakness (one manifestation of 
myositis) caused him to fall and injure his right elbow in 
1998, apparently while working with the US Postal Service.  
In sum, he claims service connection for a right elbow 
disorder as secondary to the claimed myositis disorder he 
claims to have incurred as a result of service in Southwest 
Asia.    

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2006).  Establishing service-connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2006).  
See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

This claim must fail as well.  As to the first required 
element, there is no medical evidence establishing that the 
veteran has a current right elbow disorder.  "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability. . . .  In the absence of proof of a present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  The Board 
recognizes that a February 2000 VA medical treatment record 
indicates the veteran's complaints of a right elbow disorder, 
while an April 2000 VA medical record indicated an impression 
of "tennis elbow."  However, the VA records dated until 
October 2006 indicate the veteran's right elbow to be normal.  

As to the second required element under 38 C.F.R. § 3.310, 
there is no service-connected muscle-weakness or myositis 
disorder on which to base a secondary service connection 
claim here.  As already noted, the record of evidence 
preponderates against the veteran's service connection claim 
for myositis.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

The Board has closely reviewed and considered the veteran's 
statements and the other lay statements of record.  While 
these statements may impact a Board's findings, laypersons 
without medical expertise or training are not competent to 
offer medical evidence on matters involving diagnosis or 
etiology.  Therefore, these statements alone are insufficient 
to prove the veteran's claims.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (laypersons are not competent to render medical 
opinions). 

As such, the preponderance of the evidence is against the 
veteran's service connection claims, the benefit-of-the-doubt 
rule does not apply, and the claims must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

1.	Service connection for chronic fatigue syndrome is denied.  

2.	Service connection for cardiac complications is denied.  

3.	Service connection for severe allergic reaction is denied.  

4.	Service connection for burning feet is denied.   

5.	Service connection for myositis is denied.    

6.	Service connection for headaches, severe cranial pain, is 
denied.  

7.	Service connection for benign prostatic hypertrophy is 
denied.  

8.	Service connection for diarrhea is denied.   

9.	Service connection for a right elbow disorder is denied.  


REMAND

The Board finds remand appropriate here to address the 
remaining claims (i.e., Issues # 1 through 8).  

As for the veteran's service connection claims for left leg 
disorders (knee and ankle) the Board notes that service 
medical records note pain, swelling, and patellofemoral 
syndrome in the left knee, and stress fracture, stress 
reaction, and shin splints in the lower left extremity.  And 
the Board notes recent VA medical records noting the 
veteran's complaints of left lower extremity disorders.  

As for the veteran's claim for PTSD and other psychiatric- 
and mental-related claims, the record contains VA and private 
medical evidence diagnosing the veteran with PTSD, while 
private medical evidence states that PTSD and other 
psychiatric and organic brain disorders relate to the 
veteran's experiences in the service.  

As for the veteran's claim for blurry vision and burning 
eyes, the Board notes service medical records reporting the 
veteran's in-service complaints to an optometrist of eye-
related disorders, and an impression rendered of photophobia.  
And the Board notes that recent VA medical records detail the 
veteran's complaints of eye-related disorders.  

Based on this evidence, the Board finds VA compensation 
examinations and opinions necessary for the service 
connection claims for left knee and ankle disorders, for 
PTSD, for a neurological disorder also claimed as depression 
and confusion, for anxiety and panic attacks, for 
psychopathic symptoms, for cognitive difficulties, and for 
blurry vision and burning eyes.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
VA examinations with an orthopedist, a 
psychiatrist, and an ophthalmologist in 
order to determine the nature, severity, 
and etiology of any current orthopedic, 
psychiatric-mental, or eye-vision 
disorders.  The claims file must be made 
available to and reviewed by the 
examiners in conjunction with their 
examinations, and the examination reports 
should reflect that such reviews were 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
veteran's complaints should be recorded 
in full.  
 
2.  Each examiner should advance an 
opinion as to the likelihood (likely, at 
least as likely as not, not likely) that 
any current disorder diagnosed by the 
examiner relates to service - i.e., the 
disorder was either incurred in service 
or, if it existed prior to service, was 
aggravated by service.  Each examiner 
should provide a complete rationale for 
conclusions reached.   

3.  The RO should then readjudicate the 
issues on appeal.  If a determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue(s).  An appropriate period 
of time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
	John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


